        Case 2:19-cv-02407-CMR Document 225 Filed 02/26/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                          MDL 2724
 IN RE: GENERIC PHARMACEUTICALS
                                                          16-md-2724
 PRICING ANTITRUST LITIGATION

                                                          HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:                                Civil Action No.
 The State of Connecticut, et al. v. Teva                 2:19-cv-02407-CMR
 Pharmaceuticals USA, Inc., et al.


                JOINT STIPULATION TO EXTEND PAGE LIMITATION

       Defendants and Plaintiff State Attorneys General hereby agree, subject to the Court’s

approval, to extend the page limitations set forth in Local Rule of Civil Procedure 7.1 to a

combined total of sixty-five (65) pages with respect to reply memoranda in support of Defendants’

Joint Motions to Dismiss the States’ Second Complaint, filed May 10, 2019 (Dkt. 1) and amended

on November 1, 2019 (Dkt. 106).

       IT IS SO STIPULATED.



Dated: February 26, 2021
                                                 APPROVED AND SO ORDERED:
                                                 /s/ Cynthia M. Rufe

                                                 CYNTHIA M. RUFE, J.
        Case 2:19-cv-02407-CMR Document 225 Filed 02/26/21 Page 2 of 2




Dated: February 25, 2021


 /s/ W. Joseph Nielsen                 /s/ Sheron Korpus
 W. Joseph Nielsen                     Sheron Korpus
 Assistant Attorney General            KASOWITZ BENSON TORRES LLP
 165 Capitol Avenue                    1633 Broadway
 P.O. Box 120                          New York, NY 10019
 Hartford, CT 06141-0120               Tel: (212) 506-1700
 Tel: (860) 808-5040                   Fax: (212) 506-1800
 Fax: (860) 808-5391                   skorpus@kasowitz.com
 Joseph.Nielsen@ct.gov
                                       /s/ Devora W. Allon
 Liaison Counsel for the States        Devora W. Allon
                                       KIRKLAND & ELLIS LLP
 /s/ Robert L. Hubbard                 601 Lexington Avenue
 Robert L. Hubbard                     New York, NY 10022
 Assistant Attorney General            Tel: (212) 446-5967
 Office of the Attorney General        Fax: (212) 446-6460
 Antitrust Bureau                      devora.allon@kirkland.com
 28 Liberty Street, 20th Floor
 New York, NY 10005                    /s/ Chul Pak
 (212) 416-8267                        Chul Pak
 Robert.Hubbard@ag.ny.gov              WILSON SONSINI GOODRICH & ROSATI
                                       Professional Corporation
 Counsel for State of New York         1301 Avenue of the Americas, 40th Fl.
                                       New York, NY 10019
                                       Tel: (212) 999-5800
                                       Fax: (212) 999-5899
                                       cpak@wsgr.com

                                       /s/ Sarah F. Kirkpatrick
                                       Sarah F. Kirkpatrick
                                       WILLIAMS & CONNOLLY, LLC
                                       725 Twelfth Street, N.W.
                                       Washington, D.C. 20005
                                       Tel: (202) 434-5958
                                       skirkpatrick@wc.com

                                       Defendants’ Liaison Counsel
